Citation Nr: 0630324	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  03-27 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the reduction in the rating assigned for the 
appellant's service-connected bilateral hearing loss 
disability from 80 percent to 30 percent, effective from 
October 1, 2003, was proper.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 






INTRODUCTION

The appellant had active military service from November 1965 
to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April and July 2003 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.  In the July 2003 rating 
action, the RO reduced the disability rating for the 
appellant's service-connected bilateral hearing loss from 80 
percent to 10 percent disabling, effective from October 1, 
2003.  By a September 2003 rating action, the RO amended the 
reduction to 30 percent disabling, effective from October 1, 
2003.                 

In a decision, dated on July 22, 2004, the Board concluded 
that VA had properly reduced the evaluation assigned 
defective hearing, bilateral, from 80 percent to 30 percent.  
In addition, the Board also concluded that the criteria for a 
total disability evaluation based on individual 
unemployability (TDIU) had not been met.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2005, the parties 
to the appeal filed a Joint Motion for Partial Remand (Joint 
Motion).  The request was for the Court to partially vacate 
and remand for readjudication the July 22, 2004, decision of 
the Board to the extent that it had concluded that VA had 
properly reduced the evaluation assigned defective hearing, 
bilateral, from 80 percent to 30 percent.  The parties noted 
that the appellant was not pursuing his appeal with respect 
to the TDIU claim.  In an Order, dated on December 5, 2005, 
the Court granted the Joint Motion, and that part of the 
Board's July 2004 decision that concluded that VA had 
properly reduced the evaluation assigned defective hearing, 
bilateral, from 80 percent to 30 percent, was vacated.  The 
Court remanded the case, pursuant to 38 U.S.C.A. § 7252(a) 
(West 2002), for compliance with the instructions contained 
in the Joint Motion.  Copies of the Court's Order and the 
Joint Motion have been placed in the claims file.




FINDINGS OF FACT

1. The disability rating for the appellant's service-
connected bilateral hearing loss had been in effect for less 
than five years at the time it was reduced.

2.  The RO complied with the procedural requirements for 
reducing the appellant's disability rating, to include 
providing proper notification of the proposal to reduce the 
disability rating and giving the appellant the opportunity to 
submit evidence.

3.  At the time of the July 2003 rating decision, the 
evidence of record demonstrated an improvement in the 
severity of the appellant's bilateral hearing loss disability 
to warrant the assignment of a reduction in his disability 
rating from 80 percent to 50 percent, but not to 30 percent.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of July 2003 implementing the proposed reduction.  
38 C.F.R. § 3.105(e) (2005).

2.  The reduction of the appellant's disability rating for 
bilateral hearing loss from 80 percent to 30 percent was not 
proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.85, and 4.86, Diagnostic Code 6100 (2005). 

3.  A reduction of the appellant's disability rating for 
bilateral hearing loss from 80 percent to 50 percent is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.85, and 4.86, Diagnostic Code 6100 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2005).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119- 
120 (2004).  However, in this case, the appeal does not arise 
from adjudication of a claim made by the appellant.  Rather 
it arises from a rating reduction by the RO (the "AOJ" in 
this case).  Therefore, it arises from action initiated by 
the RO, not the appellant.  A rating reduction requires 
compliance with particular notification procedures under the 
law which, similar to the VCAA, require that specific notice 
be given to the veteran before the adjudication takes place.  
See 38 C.F.R. § 3.105(e), (i) (2005).  Moreover, these 
procedures require that the veteran be given an opportunity 
to respond to the proposed action not only to submit evidence 
relevant to the issue of the reduction but also to request a 
"predetermination" hearing.  The RO complied with these 
notification procedures, and the Board finds that this 
compliance essentially meets the notification requirements of 
VCAA. Therefore, the Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.

First, the Board finds that the timing of the notice 
requirement was met in this case. As noted above, the 
regulations governing notice of a proposed reduction, like 
the VCAA, require that notice be given before the 
adjudication, and this was done in this case.  Specifically, 
the appellant was given notice of an initial proposed 
reduction to a 10 percent rating in April 2003.  The 
appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has done so by submitting or asking the 
RO to obtain evidence on his behalf, including private 
medical records.  Therefore, in accordance with Pelegrini, 
the timing of the notice requirement was met in this case and 
to decide the appeal would not be prejudicial error to the 
claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the February 
2003 notice of proposed reduction that he may submit medical 
evidence to show that the RO should not make the change that 
it proposed to make in the rating assigned for his service- 
connected bilateral hearing loss.  The RO informed him of the 
best type of evidence to submit.  The RO informed him of his 
right to a hearing.  In the attached rating decision 
proposing the reduction, the RO informed the appellant of the 
evidence it had considered in reaching its determination and 
advised him of the rating criteria used to evaluate the 
degree of disability associated with hearing loss.  Although 
the notice that was provided to the appellant did not 
specifically contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to the proposed 
reduction in the rating.  In this regard, the RO has 
explained to the appellant in the letters and rating decision 
proposing the reduction, as well as in the rating decision 
reducing the rating and the statement of the case, the 
reasons for the reduction and the rating criteria required 
for the different levels of disability and, in so doing, 
informed him of the evidence that was needed to prevent the 
reduction.  Therefore, as noted above, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, elements (1), (2), and (3) are not at issue and 
the appellant has received appropriate VCAA notice as to 
elements (4) and (5).  Thus, the Board finds that any defect 
with respect to VCAA notification in this regard has not 
prejudiced the appellant.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
appellant's claim.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 
2002).  Specifically, the RO endeavored to secure and 
associate with the claims file all evidence the appellant 
identified as being pertinent to his appeal, including VA and 
private treatment records and employment information.  VA 
also endeavored to conduct medical inquiry in an effort to 
substantiate the appellant's appeal by affording the 
appellant a VA examination.  38 U.S.C.A.§ 5103A(d) (West 
2002).  Despite being advised of the importance of doing so, 
the appellant did not attend.  While VA has a duty to assist 
the appellant in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In this case, the Board finds that VA 
has done everything reasonably possible to assist him. 

In light of the above, the Board finds that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard, 4 Vet. App. at 384, 392-94. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. at 473.  


II.  Propriety of Rating Reduction

In September 2002, the appellant filed an application for 
service connection for, in part, hearing loss.  He attached 
to his application an audiological evaluation conducted in 
July 2002 by Craig A. Foss, M.C.D., and a letter from Dr. 
Foss.  In response, the RO scheduled the appellant for a VA 
examination, to which he did not attend.

By a rating decision dated in October 2002, the RO granted 
the appellant service connection for defective hearing, 
bilateral, and assigned that disability an 80 percent 
evaluation, effective from September 5, 2002.  The RO based 
the assignment of the 80 percent evaluation on the only 
pertinent evidence that was then of record, or more 
specifically, the findings of the July 2002 private 
audiological evaluation.

The 80 percent evaluation remained in effect for less than 
one year, when in March 2003, the appellant underwent a VA 
audio examination.  The RO afforded the appellant this 
examination in response to a TDIU application he had 
submitted in December 2002.  Based on the findings of this 
examination, the RO, in a rating decision dated August 2003, 
proposed to reduce the evaluation assigned the appellant's 
bilateral hearing loss from 80 percent to 10 percent.  The RO 
provided the appellant the following explanation for its 
proposal: (1) The prior evaluation of the appellant's hearing 
loss, which was submitted with the original claim, was based 
on a private evaluation conducted by Dr. Foss; (2) A VA 
examination was scheduled in response to the claim, but the 
appellant did not report; (3) The RO was thus forced to rely 
upon the private evaluation report in making the October 2002 
decision; (4) Dr. Foss's findings were based on speech 
recognition scores at the most comfortable listening level 
and showed defective hearing that was 80 percent disabling; 
(5) VA regulations require the use of best speech recognition 
scores, not those obtained at the most comfortable listening 
level; and (6) The findings of the March 2003 VA audiological 
evaluation were based on the best speech recognition scores 
and showed defective hearing that was 10 percent disabling.  
The RO notified the appellant of this proposal by letter 
dated April 2003, which the appellant disputed.

Thereafter, by rating decision dated July 2003, the RO 
reduced the evaluation as proposed, effective from October 1, 
2003.  In a letter received in July 2003, the appellant's 
representative filed a notice of disagreement with the 
reduction.  He argued that it was based on a VA audiological 
evaluation which showed only a temporary change in the 
appellant's hearing, and that a reduction must be supported 
by more than one evaluation documenting improvement.  
Subsequently, in August 2003, the appellant submitted a 
report of a private audiological evaluation conducted by Dr. 
Foss that month.  This report showed greater hearing loss 
than was shown during the March 2003 VA audiological 
evaluation.  Based on the results of that evaluation, in a 
rating decision dated September 2003, the RO amended the 
prior reduction to 30 percent, effective from October 1, 
2003.

Generally, where a reduction in an evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance must be prepared 
setting forth all material facts and reasons.  In addition, 
the RO must notify the veteran that he has 60 days to present 
additional evidence showing that compensation should be 
continued at the present level.  38 C.F.R. § 3.105(e) (2005).

As shown above, in this case, in considering a possible 
reduction in the evaluation assigned the appellant's 
bilateral hearing loss, the RO satisfied these procedural 
requirements.  Specifically, it issued a rating decision in 
April 2003 proposing such a reduction and this rating 
decision set forth the material facts and reasons for the 
proposed reduction.  As well, thereafter, in a letter dated 
the same month, the RO notified the appellant that he had 60 
days to present additional evidence showing that his 
compensation payments should be continued at the present 
level, rather than reduced.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based. 38 C.F.R. § 3.105(i)(2) (2005).  Where a reduction 
of benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(i)(2)(i).

In this case, the RO also satisfied these requirements by 
providing the appellant 60 days from April 2003 to submit 
additional evidence, notifying the appellant of the initial 
reduction in July 2003, and allowing a 60-day period to 
expire before assigning the reduction an effective date of 
October 1, 2003.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e), the question becomes whether the 
reduction was proper based on the applicable regulation, 38 
C.F.R. § 3.344 (2005).  Under C.F.R. § 3.344, sections (a) 
and (b) are to be applied in cases involving an evaluation 
that had continued at the same level for five years or more; 
section (c) is to be applied if the RO reduced an evaluation 
that had been in effect for less than five years.

In reducing the 80 percent evaluation assigned the 
appellant's bilateral hearing loss, the RO reduced an 
evaluation that had been in effect for less than five years, 
since September 2002.  Therefore, section (c) is applicable.  
Under 38 C.F.R. § 3.344(c) (2005), reexaminations disclosing 
improvement of a condition warrant a reduction in the 
evaluation assigned the condition.

To determine whether the reports of the March 2003 VA 
audiological evaluation and the August 2003 private 
audiological evaluation disclosed improvement in the 
appellant's hearing such as to warrant a reduction in the 
initially assigned evaluation of 80 percent, it is necessary 
to review VA's Schedule for Rating Disabilities (rating 
schedule) as then in effect.  This rating schedule sets forth 
the criteria for evaluating hearing loss.

When the RO initially granted the appellant service 
connection for defective hearing, bilateral, in October 2002, 
it assigned that disability a 80 percent evaluation under 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2002).  At that time, 
hearing loss disability evaluations ranged from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests, in conjunction with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 500, 1,000, 2,000, 3,000, and 4,000 cycles 
per second.  The rating schedule established 11 auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. § 
4.85 (2002). 

The degree of disability resulting from service-connected 
defective hearing was mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations were conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations were analyzed using the tables shown in 38 C.F.R. 
§ 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 
decibels or more, the rating specialist was to determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever resulted in the higher 
numeral.  Each ear was to be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2002).  When the puretone threshold was 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist was to determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever resulted in the higher numeral.  
That numeral was then to be elevated to the next higher Roman 
numeral. Each ear was to be evaluated separately.  38 C.F.R. 
§ 4.86(b) (2002).

The RO based its initial assignment of the 80 percent 
evaluation on the July 2002 report of private audiological 
evaluation conducted by Dr. Foss and Dr. Foss's August 2002 
written opinion.

In a statement of the case issued in August 2003, the RO 
explained in more detail the bases of the assignment of the 
80 percent evaluation.  The RO indicated that it assigned 
that evaluation based on the following findings: (1) speech 
discrimination scores for the Maryland CNC test of 48 percent 
in the right ear and 20 percent in the left ear (both tested 
at the most comfortable listening level); and (2) puretone 
threshold averages of 75 decibels in the right ear and 80 
decibels in the left ear.  (In August 2002, Dr. Foss 
submitted a written statement conflictingly indicating that, 
during the July 2002 evaluation, the appellant had puretone 
threshold averages of 72.5 decibels in the right ear and 82.5 
decibels in the left ear; however, the RO chose to rely upon 
the findings of the July 2002 report, rather than the August 
2002 statement, in determining the severity of the 
appellant's hearing loss.  As shown below, these findings 
were more favorable to the appellant.  If the RO had relied 
upon the August 2002 statement, the appellant would have been 
assigned a 70 percent evaluation.)

The RO applied these findings to 38 C.F.R. § 4.85, Table VI, 
which showed hearing acuity of level VIII in the right ear 
and level XI in the left ear.  (The puretone thresholds in 
each ear at each of the four specified frequencies were 55 
decibels or more, but because Table VIA did not yield a 
higher numeral than Table VI, the RO did not apply the 
findings to 38 C.F.R. § 4.85, Table VIA.).  According to 38 
C.F.R. § 4.85, Table VII, these levels of hearing acuity 
warranted the assignment of a 80 percent evaluation.

The RO based its reduction of the 80 percent evaluation 
assigned the appellant's bilateral hearing loss on reports of 
a March 2003 VA audiological evaluation and an August 2003 
private audiological evaluation.

The report of the March 2003 VA audiological evaluation 
included the following findings: (1) speech discrimination 
scores of 90 percent in the right ear and 84 percent in the 
left ear; and (2) puretone threshold averages of 60 decibels 
in the right ear and 73 decibels in the left ear.  The RO 
applied the findings of the right ear to 38 C.F.R. § 4.85, 
Table VI, which showed hearing acuity of level III.  The RO 
applied the findings of the left ear to 38 C.F.R. § 4.85, 
Table VIA, because the puretone thresholds at each of the 
four specified frequencies were 55 decibels or more and Table 
VIA yielded a higher numeral than Table VI.  More 
specifically. Table VIA showed hearing acuity of level VI.  
According to 38 C.F.R. § 4.85, Table VII, these levels of 
hearing acuity warranted the assignment of a 10 percent 
evaluation.

The report of the August 2003 private audiological evaluation 
included the following findings: (1) three different speech 
discrimination scores for each ear (52 percent for the right 
and left ears, 68 percent for the right and left ears, and 64 
percent and 68 percent for the right and left ears, 
respectively); and (2) puretone threshold averages of 72.50 
(rounded to 73) decibels in the right ear and 82.50 (rounded 
to 83) decibels in the left ear.  Although there were three 
different speech discrimination scores, the RO only 
considered the scores of 68 percent in each ear.  It appears 
that the RO determined that the other two speech 
discrimination scores were based on scores at the most 
comfortable listening level and according to the RO, VA 
regulations required the use of best speech recognition 
scores, not those obtained at the most comfortable listening 
level.  Thus, using the best speech discrimination scores of 
68 percent in each ear, and puretone threshold averages of 73 
decibels in the right ear and 83 decibels in the left ear, 
the RO applied these findings to 38 C.F.R. § 4.85, Table VI, 
which showed hearing acuity of level VI in the right ear and 
level VII in the left ear.  (The puretone thresholds in each 
ear at each of the four specified frequencies were 55 
decibels or more, but because Table VIA did not yield a 
higher numeral than Table VI, the RO did not apply the 
findings to 38 C.F.R. § 4.85, Table VIA.)  According to 38 
C.F.R. § 4.85, Table VII, these levels of hearing acuity 
warranted the assignment of a 30 percent evaluation.

After a thorough review of the appellant's claims file, the 
Board finds that the evidence of record does not demonstrate 
improvement of the appellant's service-connected bilateral 
hearing loss disability such as would be contemplated under 
the provisions of 38 C.F.R. § 3.344(c) to warrant a reduction 
of his disability rating from 80 percent to 30 percent.  The 
RO's reduction of the appellant's disability rating for 
bilateral hearing loss from 80 percent to 30 percent was 
based on the August 2003 private audiology report.  However, 
although there were three different speech discrimination 
scores, the RO only considered the scores of 68 percent in 
each ear.  It appears that the RO did not consider the other 
two speech discrimination scores because they were based on 
scores at the most comfortable listening level and according 
to the RO, VA regulations required the use of best speech 
recognition scores, not those obtained at the most 
comfortable listening level.  However, upon a review of VA 
regulations, the Board observes that they are negative for 
any specific requirement of only using best speech 
recognition scores and disregarding those obtained at the 
most comfortable listening level.  The Board notes that VA 
regulations require only that an examination be conducted by 
a state-licensed audiologist and without the use of hearing 
aids, and include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. 
§ 4.85.  Thus, inasmuch as the August 2003 private 
audiological evaluation was conducted in compliance with 
38 C.F.R. § 4.85, it was sufficient for rating purposes.  In 
addition, given that VA regulations are negative for any 
specific requirement of only using best speech recognition 
scores, clearly, all three speech discrimination scores from 
the August 2003 private audiology report deserved 
consideration.  In this regard, if the 52 percent speech 
discrimination scores were used to calculate the level of 
disability, using the tables contained in 38 C.F.R. § 4.85, 
the level of impairment would correlate to a disability 
evaluation of 50 percent (level VIII hearing loss for the 
right and left ears).  Moreover, if the 64 percent and 68 
percent speech discrimination scores were used to calculate 
the level of disability, using the tables contained in 
38 C.F.R. § 4.85, the level of impairment would correlate to 
a disability evaluation of 40 percent (level VII hearing loss 
for the right and left ears).  Therefore, when all three 
speech discrimination scores from the August 2003 private 
audiology report are considered, although there is some level 
of improvement of the appellant's bilateral hearing loss, the 
level of improvement would not justify the reduction of the 
appellant's disability rating for bilateral hearing loss from 
80 percent to 30 percent.  Accordingly, the Board finds that 
the preponderance of the evidence does not show that the 
appellant's service-connected bilateral hearing loss 
disability demonstrated the level of improvement necessary to 
justify the propriety of the reduction in the appellant's 
disability rating from 80 percent to 30 percent, effective 
from October 1, 2003.    

However, the Board finds that the preponderance of the 
evidence indicates that the assignment of a reduction in the 
appellant's disability rating from 80 percent to 50 percent, 
effective from October 1, 2003, is proper.  The assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria.  See 
Lendenmann, 3 Vet. App. at 345.  Upon a review of the August 
2003 private audiology report, using speech discrimination 
scores of 52 percent in each ear, and puretone threshold 
averages of 73 decibels in the right ear and 83 decibels in 
the left ear, these findings translate into Level VIII 
hearing loss in the right ear and Level VIII hearing loss for 
the left ear.  See 38 C.F.R. § 4.85.  Pursuant to these 
findings, a 50 percent disability rating is appropriate.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100.  In addition, neither 
the March 2003 VA audiological evaluation nor the August 2003 
private audiological evaluation, including consideration of 
all three speech discrimination percentages, meet the 
necessary objective criteria for the assignment of an 80 
percent disability rating under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  Therefore, based on the evidence discussed above, 
the Board finds that a preponderance of the evidence does 
show that the appellant's service-connected bilateral hearing 
loss disability demonstrated the level of improvement 
necessary to justify the assignment of a reduction in the 
appellant's disability rating from 80 percent to 50 percent, 
effective from October 1, 2003.    










ORDER

The reduction in the rating assigned for the appellant's 
service-connected bilateral hearing loss disability from 80 
percent to 30 percent, effective from October 1, 2003, was 
improper.  A reduction in the rating is assigned for the 
appellant's service-connected bilateral hearing loss 
disability from 80 percent to 50 percent, effective from 
October 1, 2003.  






____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


